EXHIBIT 32.1 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, David J. Drutz, M.D., certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of DARA BioSciences, Inc. on Form10-K for the year ended December31, 2013 fully complies with the requirements of Section13(a) or 15(d) of the Exchange Act and that information contained in such Annual Report of DARA BioSciences, Inc. on Form10-K fairly presents in all material respects the financial condition and results of operations of DARA BioSciences,Inc. By:/s/ David J. Drutz, M.D. Name:David J. Drutz, M.D. Title:Chief Executive Officer Date:February 4, 2014 I, David L. Tousley, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of DARA BioSciences,Inc. on Form10-K for the year ended December31, 2013 fully complies with the requirements of Section13(a) or 15(d) of the Exchange Act and that information contained in such Annual Report of DARA BioSciences, Inc. on Form10-K fairly presents in all material respects the financial condition and results of operations of DARA BioSciences,Inc. By:/s/ David L. Tousley Name:David L. Tousley Title:Chief Accounting Officer Date:February 4, 2014
